Citation Nr: 0026246	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for menorrhagia claimed as 
dysfunctional uterine bleeding, polymenorrhea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for menorrhagia claimed as dysfunctional uterine 
bleeding polymenorrhea.

In August 2000 the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
clams file.


FINDING OF FACT

The claim of entitlement to service connection for 
menorrhagia claimed as dysfunctional uterine bleeding, 
polymenorrhea is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
menorrhagia claimed as dysfunctional uterine bleeding, 
polymenorrhea is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records in August 1973 show no pelvic or 
vaginal abnormalities.  These records indicate the veteran 
had no change in menstrual pattern.  Gynecological 
examination in May 1981 and April 1982 revealed normal 
examinations.  Periodic examination in April 1984 indicated 
the veteran had a normal menstrual history.

In October 1985 the veteran was seen in the emergency room 
for cramping and bleeding.  She was told she was having a 
miscarriage.  She had a dilation and curettage (D&C), and 
then had bleeding for 3 to 5 days.  The diagnosis was status 
post spontaneous abortion.

In an October 1986 medical report, it was indicated that the 
veteran was status post 7 days spontaneous vaginal delivery 
(SVD).  Microscopic diagnosis showed fragments of necrotic 
decidualized tissue consistent with retained placenta.  
Inpatient treatment records, in pertinent part, provided 
diagnoses of subinvolution of the uterus and D&C.

Gynecologic examination in February 1991 indicated there were 
no problems.  The diagnosis was normal examination.  In 
September 1993 the veteran was seen with complaints of heavy 
menstrual flow.  The assessment was heavy menses.  

In October 1993 the veteran complained of vaginal bleeding 
for 4 days since undergoing a biopsy.  She reported having 
cramping and no severe pain.  The diagnosis was evaluate for 
post-biopsy bleeding.  In addition, on examination in October 
1993, the veteran reported having heavy bleeding for 3 to 4 
days with total menses lasting 5 to 6 days.  She denied 
abnormal bleeding between menstrual periods, postcoital 
bleeding, dyspareunia, and dysmenorrhea and missing any 
menstrual periods.  She further denied weakness, fatigue, 
decreased energy, bleeding disorders, history of leiomyoma, 
and family history of ovarian cancer.  

The veteran was diagnosed with a 3-year history of 
menorrhagia and no prior history of endometrial sampling.

In March 1994 upon examination for the purpose of retirement 
from the service, the veteran reported having had a change in 
her menstrual pattern.  Clinical evaluation revealed no 
pelvic or vaginal dysfunction.  The examiner noted the 
veteran underwent SVD in April 1971, June 1978, October 1986 
and November 1990 all with full recovery, miscarriage in 1985 
treated with D&C and D&C in 1986 both with full recovery.

Post service medical records in October 1997 reveal the 
veteran's complaints of menstrual bleeding for 10 days.  She 
reported that she had been having cycles for 15 days.  The 
diagnosis was menorrhagia.  A December 1997 pathology report 
provided diagnoses of benign cellular changes, reactive 
cellular changes associated with inflammation.

In December 1997 the veteran filed a claim for entitlement to 
service connection for dysfunctional bleeding, polymenorrhea, 
which she asserted occurred between 1986 and 1995.  In May 
1998 the RO denied service connection on the basis that the 
veteran's condition, identified as menorrhagia and claimed as 
dysfunctional uterine bleeding, polymenorrhea is considered a 
congenital or developmental defect which is unrelated to 
military service.

In a statement that accompanied her appeal, the veteran 
stated that she experienced irregular bleeding cycles after 
having her third child.  She further stated that after giving 
birth to her fourth child, her tubes were lasered and the 
bleeding became heavier and lasted longer.

A July 1999 VA gynecological examination report shows the 
examiner noted that he had reviewed the veteran's service 
medical records.  He noted that her chief complaint was 
polymenorrhea with two periods per month.  



The veteran reported she had had four normal spontaneous 
vaginal deliveries.  She had a laparoscopic bilateral tubal 
fulguration in 1991.  She also reported that she was treated 
with oral contraceptives, which controlled her menstrual 
periods nicely.

The examiner noted that his impression of the veteran's 
condition was polymenorrhea secondary to anovulatory type 
cycles.  He stated that in terms of military service and 
causation, he did not find anything in the veteran's service 
records that related her condition to the military, and from 
a causation factor, did not believe the condition should be 
considered military related.

In December 1999 the veteran was hospitalized for 5 days.  
The admission diagnoses was vaginal bleeding for the past 10 
years.  The discharge diagnosis was uterine fibroid.  She 
underwent total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  

In August 2000 the veteran presented testimony at a video 
conference hearing.  She testified that she starting bleeding 
after giving birth to her daughter n 1986.  She stated that 
her periods started lasting 10 days instead of 7 days which 
was normal for her.  She had another child in 1990, and was 
still having heavy periods.  She further stated that after 
her sterilization, everything was okay, but she still had a 
period.  Hearing Transcript (Tr.), p. 3.  She testified that 
after discharge from the service, the bleeding got more 
excessive, she would bleed for 20 to 25 days.  She stated 
that since the operation in December 1999, she had no 
bleeding.  Tr., p. 4.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  38 C.F.R. § 3.303 (1998).  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (1999).

VAOPGCPREC 82-90 (July 18, 1990) provides that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.

Natural menopause, primary amenorrhea, and pregnancy and 
childbirth are not disabilities for rating purposes.  Chronic 
residuals of medical or surgical complications of pregnancy 
may be disabilities for rating purposes.  38 C.F.R. § 4.116, 
Note 1 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, supra at 92.  

Because the veteran has failed to meet this burden, the Board 
finds that her claim of entitlement to service connection for 
menorrhagia (claimed as dysfunctional uterine bleeding, 
polymenorrhea) must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In this case, competent medical evidence has established that 
the veteran's claimed gynecological disorder diagnosed as 
menorrhagia and claimed as dysfunctional uterine bleeding, 
polymenorrhea is not related to military service.  A VA 
examiner in July 1999 found there was no nexus between the 
veteran's claimed gynecological disorder and service.  
Moreover, medical findings subsequent to the VA examination 
established that the veteran's vaginal bleeding was related 
to a uterine fibroid for which she underwent a hysterectomy 
and bilateral salpingo-oophorectomy. and there were no 
findings that this condition was linked in any way to 
military service.  Furthermore, the veteran testified that 
since the operation she has had no bleeding.  In the absence 
of competent medical evidence of a current gynecological 
disorder linked to service by competent medical authority, 
the veteran's claim must be denied as not well grounded.

In addition, service medical records provide no diagnosis of 
a dysfunctional uterine bleeding disorder.  In 1985 the 
veteran's complaints of bleeding were diagnosed as status 
post spontaneous abortion.  In 1986 she was diagnosed with 
subinvolution of the uterus and D&C.  In 1993 the diagnoses 
were heavy menses, post-biopsy bleeding and history of 
menorrhagia.  It is apparent that the diagnosis of history of 
menorrhagia was based on the veteran's complaints and prior 
in-service diagnoses.  Such diagnoses are inconsistent with 
the July 1999 post-service diagnosis of polymenorrhea 
secondary to anovulatory type cycles.  

The VA examiner indicated that a review of the veteran's 
military records failed to document polymenorrhea.  Inasmuch 
as competent medical evidence has established that the 
etiology of the veteran's claimed gynecological disorder 
claimed as dysfunctional uterine bleeding was not shown in 
service or linked to service, the Board finds that the in-
service diagnosis of history of menorrhagia is insufficient 
to well ground the veteran's claim. 

There is no objective medical evidence that the veteran was 
diagnosed with a chronic disorder in service or within one 
year following service.  38 C.F.R. § 3.307.  The veteran 
retired from active military service in April 1994; there are 
no medical treatment records for any type of gynecological 
disorder related to her claimed gynecological disorder until 
October 1997.  The absence of competent medical evidence of 
treatment for symptoms associated with her claimed disorder 
for more than three years demonstrates a lack of continuity 
of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Court held in Savage, supra, that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  The only proviso is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and her post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  Such evidence is 
not present in this instance.  Thus, this claim may be well 
grounded by evidence of continuity of symptomatology.

The Board has considered the veteran's testimony in which she 
expressed her own opinion that there was a relationship 
between her claimed gynecological disorder and service.  
However, the veteran's own opinions and statements will not 
suffice to well ground her claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
incident in service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a gynecological disorder diagnosed as 
menorrhagia, claimed as dysfunctional uterine bleeding, 
polymenorrhea related to service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a nexus between menorrhagia claimed as dysfunctional uterine 
bleeding, polymenorrhea and service.  Consequently, the Board 
concludes that her claim of entitlement to service connection 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  

In light of the veteran's failure to meet the initial burden 
of the adjudication process, the Board concludes that she has 
not been prejudiced by the decision herein.  This is because 
in assuming that the claim was well grounded, the RO accorded 
her greater consideration than her claim in fact warranted 
under the circumstances.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

As the veteran's claim of entitlement to service connection 
for a gynecological disorder diagnosed as menorrhagia and 
claimed as dysfunctional uterine bleeding, polymenorrhea is 
not well grounded, the doctrine of reasonable doubt has no 
application to her claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for menorrhagia claimed as 
dysfunctional uterine bleeding, polymenorrhea, the appeal is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


